DECISION
The application of the above-named defendant for a review of the sentence of 10 years on each of two counts with 5 years suspended on each count. The two sentences shall be served concurrently imposed on October 29, 1984, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 10 years on each of two counts with 7 years suspended on each count. The two sentences shall be served concurrently and the Defendant shall be under the supervision of the Adult Parole and Probation Office during the suspended portion of the sentence.
The sentence was amended in view of the undue time it took to revoke the deferred sentence; the fact that the Defendant spent 10 month in the county jail; and the violation charges and not reporting in for 6 to 8 weeks was not that serious.
HON. THOMAS OLSON dissents.
We wish to thank Barbara Conrad, Attorney from Missoula, for her assistance to *6the Defendant and to this Court.
DATED this 26th day of December, 1984.
SENTENCE REVIEW DIVISION
Mark P. Sullivan, Chairman, John S. Henson, Thomas A. Olson